Title: From George Washington to James Mease, 17 April 1777
From: Washington, George
To: James, Mease



Sir
Head Quarters Morris Town 17th Apl 1777

I have your favr of the 12th by Colo. Campbell. All the Cloathing that has come from the Eastward within a few days is forwarded to you unopened, except a sufficient Quantity for Colo. Formans Regt of which they were in immediate want. I have directed the Colo. to have the heavy woolen linings taken out of the Coats and sent down to you, and I think if you have time, you had better have the same done with all, as they will be too warm for summer, and the linings made up into Waistcoats and drawers will be most comfortable to the Troops in the Winter. The Cloathing of the 21st Regt has not come on, it has been appropriated to some of the Connecticut Regs. I could wish Colo. Moylan would put his Regt in any other Uniform than Scarlet, because I am convinced that many Mistakes and perhaps some fatal ones will happen from our Dragoons being cloathed in Red and Blue which is the same with the Queens Dragoons. There now are going on, 1400 Suits of Brown and White and Brown and Buff which are handsome, and good standing Colours, I had rather see Moylans Corps in one of them than in scarlet, for the Reasons I have mentioned. But if the Uniforms of the Officers are made up, I suppose it will be too late to make an Alteration. Colo. Spencers Regt of this State, are now in want of their Cloaths, and I should likewise have stopped for them, had you not in your letter to Mr Young been particular in your Request that none of the present parcel should be detained here. But you must immediately send up three or four hundred suits, all of a kind, if possible, for Spencer. The Remains of the Virginia Regiments, say 1000 Men, are almost naked, and you must either send up a supply for them, or I must stop a sufficiency for them of the next that comes on. Be pleased

to inform your Deputy here, which you incline to do. Do you not think there is some danger in carrying all this clothing to Philada just at this time? would it not be better to remove your Workmen of different kinds to some distance from the City, (Germantown or Newtown) and let them alter and make up there, the Goods would be safe, and the people would not be thrown into confusion upon every Alarm—I dont mean to direct in this Affair; I only hint what seems best to me.
If you have not yet laid the Estimates for the next Years Cloathing before Congress at large, or the secret Committee; I beg you will, in my Name, do it immediately. If timely Steps are not taken, we shall next Spring be all in confusion again, and bring our Army into the field half compleat and of a thousand different Colours as to uniform, which has not only an ill Appearance, but it creates much irregularity; for when a Soldier is convinced that it will be known by his dress, to what Corps he belongs, he is hindered from committing many faults, for fear of detection. If you have applied and have not recd a satisfactory Answer, be pleased to let me know and I will write a letter upon the subject.
